Appellant’s failure to obey the order in supplementary proceedings is not questioned. The learned justice at Special Term having heard the excuses offered, did not act upon the conflicting affidavits alone, but had a disinterested physician examine appellant, who, after such examination, reported his pulse regular and full and of good strength. Thereupon the court round against the excuse of tuberculosis, which had been put forward, and rightly ignored certain later ailments alleged. The fine imposed was not excessive. By appointing a referee, the judge acted on appellant’s offer to testify in his residence. The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Putnam, Blaekmar and Kelly, JJ., concurred.